           Case 4:19-cv-01120-ACA Document 68 Filed 07/06/21 Page 1 of 7                  FILED
                                                                                  2021 Jul-06 PM 05:45
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

     JOSHUA OTWELL, an                           )
     individual,                                 )
     DANNA LEE OTWELL, an                        )
     individual,                                 )
                                                 ) Civil Action No.:
          Plaintiffs,                            )
                                                 ) 4:19-cv-01120-ACA
     v.                                          )
                                                 )
     HOME POINT FINANCIAL                        )
     CORP., a Corporation;                       )
                                                 )
          Defendant.

                                     EXHIBIT LIST


          COMES NOW, the Plaintiffs, Joshua Otwell and Danna Lee Otwell, by and

through their counsel of record identify the following exhibits Plaintiffs rely upon

and/or introduce into evidence at the trial of this matter as follows:

1.        Mortgage dated January 28, 2015 and executed by Joshua and Danna Otwell

in favor of Mortgage Electronic Registration Systems, Inc. (“MERS”), as nominee

for SouthPoint Bank, its successors and assigns, recorded on February 6, 2015, in

Book 2015, Page 3480, Office of the Judge of Probate for St. Clair County,

Alabama.

2.        Deed for 525 Fern Creek Drive, Springville, AL, dated January 28, 2015, to

Joshua and Danna Lee Otwell.

                                             1
        Case 4:19-cv-01120-ACA Document 68 Filed 07/06/21 Page 2 of 7




3.    Promissory Note dated January 28, 2015, signed by Joshua Otwell in favor

of SouthPoint Bank in the amount of $235,554.00 (the “Note”)(HP167-171)

4.    Undated Allonge to the Note, executed by SouthPoint Bank in favor of

Stonegatge Mortgage Corporation, its successors and/or assigns. (HP222)

5.    Assignment of Mortgage from MERS to Stonegate Mortgage Corporation,

executed August 11, 2016, recorded on August 23, 2016, in Book 2016, Page

30477, Office of the Judge of Probate for St. Clair County, Alabama.

6.    Recission and Nullification of Foreclosures Sale dated August 30, 2018 and

Recorded September 6, 2018.

7.    Trial Payment Plan (TPP) offered by Home Point dated August 24, 2018.

8.    Mortgage Statement from Stonegate Mortgage Corporation to Joshua

Otwell, dated March 3, 2015.

9.    Notice of Servicing Transfer from Southpoint Bank to Stonegate Mortgage

Corporation.

10.   Foreclosure Deed in favor of Stonegate Mortgage Corporation, dated

January 24, 2017.

11.   Announcement of Home Point’s acquisition of Stonegate Mortgage

Corporation.




                                          2
         Case 4:19-cv-01120-ACA Document 68 Filed 07/06/21 Page 3 of 7




12.     Letter (along with the related signed acceptance by Joshua Otwell) from

Home Point to Joshua Otwell, dated August 24, 2018, offering a Trial Payment

Plan.

13.     October 16, 2018 Mortgage Statement from Home Point.

14.     Plaintiff’s 2018 and 2019 Bank Statements Evidencing Payments made for

the TPP.

15.     November 16, 2018 Mortgage Statement from Home Point.

16.     December 5, 2018 Mortgage Statement from Home Point.

17.     Borrower and Notary Checklist for 12/14/18 Promissory Note and Prtial

Claim Mortgage.

18.     12/14/18 Promissory Note and Prtial Claim Mortgage.

19.     December 17, 2018 Mortgage Statement from Home Point.

20.     Home Point Door Hangers.

21.     February 18, 2019 Mortgage Statement from Home Point.

22.     February 19, 2019 Home Point Turn Down Letter re Loss Mitigation.

23.     February 21, 2019 Home Point Default Letter.

24.     March18, 2019 Mortgage Statement from Home Point.

25.     April 16, 2019 Mortgage Statement from Home Point.

26.     May 16, 2019 Mortgage Statement from Home Point.




                                           3
         Case 4:19-cv-01120-ACA Document 68 Filed 07/06/21 Page 4 of 7




27.     April 15, 2019 Rubin Lublin, LLC, FDCPA letter to Joshua Otwell and

Danna Lee Otwell.

28.     April 15, 2019 Rubin Lublin, LLC, Notice of Foreclosure and Demand for

Payment.

29.     April 25, 2019 Letter from Otwells to Rubin Lublin.

30.     St. Clair News Ads for May 16, 2019, May 23, 2019 and May 30, 2019.

31.     Letter from Joshua and Danna Otwell to Rubin Lublin, LLC, dated April 25,

2019.

32.     June 7, 2019 Reinstatement Quote from Rubin Lublin, LLC to Joshua

Otwell, dated June 7, 2019.

33.     June 7, 2019 Letter from Rubin Lublin, LLC to Joshua Otwell enclosing

payment history.

34.     June 10, 2019 Letter from Home Point to Joshua Otwell re Contact.

35.     June 10, 2019 Return of Unclaimed Envelope and Letter from Otwell to

Rubin Lublin.

36.     July 16, 2019 Home Point Letter to Joshua Otwell re payment.

37.     July 19, 2019 Property Notice Valuation.

38.     August 13, 2019 Equifax Consumer Report.

39.     August 13, 2019 Experian Consumer Report.

40.     August 13, 2019 TransUnion Consumer Report.



                                           4
         Case 4:19-cv-01120-ACA Document 68 Filed 07/06/21 Page 5 of 7




41.     October 2, 2019 Email String between Tim Pittman and various individuals

re: Otwell Loan (HP050-58)

42.     Undated Home Point Letter addressed to “Homeowners” enclosing Loss

Mitigation Package (HP70-85)

43.     Home Point Financial Notice of Inspection.

44.     Otwell Loan Account History produced in Initial Disclosures.

45.     Emails between Otwells’ counsel and Stonegate’s Counsel dated 8-20-18 to

3-29-19.

46.     Affidavit of Joshua Otwell, filed at [Doc. 32-1].

47.     Affidavit of Danna Lee Otwell, filed at [Doc. 32-10].

48.     Affidavit of Joshua Otwell, filed at [Doc. 48-1].

49.     Affidavit of Danna Lee Otwell, filed at [Doc. 48-2].

50.     First American Title Insurance Company, Title Search dated January 27,

2015.

51.     Documents Produced by Home Point in their Initial Disclosures.

52.     Home Point’s Responses to Discovery.

53.     Any document or exhibit needed for rebuttal or impeachment.




                                             5
Case 4:19-cv-01120-ACA Document 68 Filed 07/06/21 Page 6 of 7




                           Respectfully Submitted,

                            /s/ M. Stan Herring
                           John G. Watts (ASB-5819-t82j)
                           M. Stan Herring (ASB-1074-n72m)
                           Watts & Herring, LLC
                           The Kress Building
                           301 19th Street North
                           Birmingham, Alabama 35203
                           (205) 879-2447
                           (888) 522-7167 facsimile
                           john@wattsherring.com
                           stan@wattsherring.com
                           Attorneys for Plaintiffs




                               6
        Case 4:19-cv-01120-ACA Document 68 Filed 07/06/21 Page 7 of 7




                           CERTIFICATE OF SERVICE

     I hereby certify that on July 6, 2021, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to the following:


Bret Chaness (pro hac vice)
Timothy P. Pittman
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, Alabama 35801

Attorneys for Home Point

                                     /s/ M. Stan Herring
                                     OF COUNSEL




                                           7
